Case: 11-10542     Document: 00511879482         Page: 1     Date Filed: 06/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 7, 2012
                                     No. 11-10542
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MEARION ALVIN HARRIS,

                                                  Plaintiff-Appellant

v.

DALLAS AREA RAPID TRANSIT,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CV-2653


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Mearion Alvin Harris seeks leave to proceed in forma pauperis (IFP) and
the appointment of counsel to appeal the district court’s dismissal of his civil
rights complaint for failure to state a claim because it was barred by the
applicable statute of limitations. Harris’s IFP motion is construed as a challenge
to the district court’s certification that his appeal is not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 199-200 (5th Cir. 1997).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10542    Document: 00511879482      Page: 2   Date Filed: 06/07/2012

                                  No. 11-10542

      Harris does not challenge, and has no nonfrivolous basis to challenge, the
district court’s determination that he was fired some time before December 2008
and thus his complaint was barred by Texas’s two year statute of limitations.
See Whitt v. Stephens Cnty., 529 F.3d 278, 282 (5th Cir. 2008) (“The limitations
period for a [42 U.S.C.] § 1983 action is determined by the state’s personal injury
limitations period, which in Texas is two years.”) (citations omitted). Nor has he
shown that he presented to the district court exceptional circumstances
warranting the appointment of counsel. See Ulmer v. Chancellor, 691 F.2d 209,
213 (5th Cir. 1982). The appeal lacks arguable merit and is therefore frivolous.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). The IFP motion is
DENIED and the appeal is DISMISSED. See Baugh, 117 F.3d at 202 n.24; 5TH
CIR. R. 42.2. The motion for the appointment of appellate counsel is DENIED.




                                        2